DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is requested to cancel claim 7 in response to this office action since the claim 7 was non-elected without traversed. 
Drawings
The drawings are objected to because. The blank boxes in figs. 1-3 need descriptive legends.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
          Claim limitation “bandwidth monitoring unit ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configuring to ---” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The word, “bandwidth monitoring” which precedes “unit”, is not recognized as a structure modifier.
         Claim limitation “a path switching unit ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to ---” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The word, “path switching” which precedes “unit”, is not recognized as a structure modifier.
         Claim limitation “a bandwidth comparison unit” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to ---” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The word, “bandwidth comparison” which precedes “unit”, is not recognized as a structure modifier.
Claim limitation “a BNM (Bandwidth Notification Message) unit ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language 
 Claim limitation “a BNM transmission unit ” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to ---” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The word, “BNM transmission” which precedes “unit”, is not recognized as a structure modifier.
 Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be no the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1-6, the specification does not describe any structure for a bandwidth monitoring unit, a path switching unit, a bandwidth comparison unit, a BNM reception unit and BNM transmission unit.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
            Claims elements such as a bandwidth monitoring unit, a path switching unit, a bandwidth comparison unit, a BNM reception unit and BNM transmission unit.
 in claims 1-6 are elements that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function, thus these claims are indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al (U.S.Pat. # 9,699,074) in view of L. Nederlof (EP 0699006).
           Regarding claims 1,8, Zhang et al disclose a  packet transmission system (fig. 1) comprising: terminal apparatuses (108-1, 108-2,108-3,108-4 of fig.1); a first transmission path (242  of fig. 2A, 2B) connected to the terminal apparatuses and including 5a first wireless zone; a second transmission path (244 of fig. 2A, 2B) connected to the terminal apparatuses and including a second wireless zone; a bandwidth monitoring unit for  configured to monitor bandwidth information of the first wireless zone and bandwidth information of the second wireless zone(col. 1, line 59 through line 13, col. 2 discloses monitoring the bandwidth (determining) bandwidth (spectrum) assignment for different paths) ;  10and a path switching unit  configured to determine respective bandwidth values of the first transmission path and the second transmission path on the basis of the bandwidth information of the first wireless zone and the bandwidth information of the second wireless zone, and to determine through which 15of packet transmission paths packets are transmitted on the basis of results of the determination of the respective bandwidth values (col. 1, line 59 through line 40, col. 2; 220,250 of fig. 2A,2B). Zhang et al donot specifically disclose minimum bandwidth values to be determined. L. Nederlof disclose minimum bandwidth values to be 
         Regarding claim 2, Zhang et al disclose wherein the first transmission path includes a first transmission apparatus connected 20to the terminal apparatuses, the second transmission path includes a second transmission apparatus connected to the terminal apparatuses, and the bandwidth monitoring unit is provided for each of the first transmission apparatus and the second transmission apparatus (col. 1, line 59 through line 13, col. 2) 
           Regarding claim 6, Zhang et al disclose wherein 30the path switching unit is provided to one of the terminal apparatuses, and the bandwidth monitoring unit is configured to notify the one of the terminal apparatuses of the bandwidth information of the first wireless zone and the bandwidth information of the second wireless zone (col. 1, line 59 through line 40, col. 2; 220,250 of fig. 2A,2B)  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416